Title: To James Madison from Anthony Terry, 22 July 1802
From: Terry, Anthony
To: Madison, James


					
						Sir.
						Cadiz 22 July 1802.
					
					I have the honor to inform you of the arrival two days ago in this Port of the Spanish Ship Principe de la 

Paz in 47 days from Philadelphia having on board my principal Mr. J: Yznardy.
					The Quaranteen to which American Vessels here are subjected & which Mr: Yznardy is now performing, 

imposes on me the unwelcome Duty of informing you of the Capture of the Brig Franklin of 

Philadelphia by a Tripolitan Corsair: the particulars so far as they have come to my knowledge are 

contained in the inclosed Copy of a Letter from Mr: J: Gavino our Consul at Gibraltar.  Permit me Sir, 

to suggest that according to the prevailing Opinion amongst the well informed here, the protection of 

our Commerce against the Ravages of these Pirates would be more efficaciously accomplished by light 

Brigs well mann’d & armed than by larger Vessels, which from their to great Draught of Water are 

incapable of approaching the Coasts within a sufficient degree of proximity.
					You have, doubtless, heard Sir, of the intended Espousals of the Prince of Asturias Heir apparent to 

the Crown of these Kingdoms to the Princess of Sicily Daughter to the King of Naples.  The Family 

Crowns  (if I am rightly informed) are to be drawn still closer by the Union at the same time of 

a Neapolitain Prince with an Ynfanta of Spain.  This great Ceremony is to take place at Barcelona 

late in the Month of September.  The Court with its Train, the Diplomatic Body &ca: consisting in 

all of about 12000: Souls to leave Madrid on the 12th: of August & are to arrive at Barcelona 

on the corresponding day of the month following.  Vast preparations are makeing & an enormous 

expence will be incurred in this Celebration, while the long accumulating Arrears of the Navy 

are to remain unpaid; to the distress & even ruin of many worthy Individuals.  I have the honor to be 

with the highest Sentiments of Respect, Sir, Your most Obedt. & most hble. Servant,
					
						Anthony Terry
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
